  Case 13-43265         Doc 57     Filed 12/11/18 Entered 12/11/18 08:33:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43265
         Gary Allan Wimmer
         Kimberley Marie Wimmer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/05/2013.

         2) The plan was confirmed on 01/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/14/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $27,340.00.

         10) Amount of unsecured claims discharged without payment: $52,291.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-43265       Doc 57     Filed 12/11/18 Entered 12/11/18 08:33:14                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $44,711.00
       Less amount refunded to debtor                       $1,232.19

NET RECEIPTS:                                                                                 $43,478.81


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,873.20
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,873.20

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured      1,298.00       1,298.51         1,298.51        803.51        0.00
ALTAIR OH XIII LLC            Unsecured      1,591.00       1,591.72         1,591.72        984.96        0.00
ARMOR SYSTEMS CORP            Unsecured          30.00           NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING        Secured              NA     17,429.04        17,429.04      17,429.04        0.00
BAYVIEW LOAN SERVICING        Unsecured     31,948.00            NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING        Secured      174,184.00    159,972.30       177,401.34            0.00       0.00
CAPITAL ONE                   Unsecured      1,926.00            NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           1.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           1.00           NA               NA            0.00       0.00
CAPITAL ONE                   Secured        1,926.00            NA               NA            0.00       0.00
Capital One                   Secured        4,898.00            NA               NA            0.00       0.00
COLUMBIA HOUSE                Unsecured          55.00           NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured           1.00           NA               NA            0.00       0.00
HSBC                          Unsecured      1,305.00            NA               NA            0.00       0.00
HSBC/Mnrds                    Unsecured      1,137.00            NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC       Unsecured          60.00           NA               NA            0.00       0.00
KOHLS                         Unsecured      1,895.00            NA               NA            0.00       0.00
LVNV FUNDING                  Unsecured      1,266.00       1,137.80         1,137.80        704.07        0.00
Manak S Realty INS INC.       Unsecured           1.00           NA               NA            0.00       0.00
MIDLAND FUNDING LLC           Unsecured      6,090.00       5,842.36         5,842.36      3,615.27        0.00
MIDLAND FUNDING LLC           Unsecured         729.00        617.34           617.34        382.01        0.00
MIDLAND FUNDING LLC           Unsecured      1,595.00       1,358.14         1,358.14        840.42        0.00
MIDLAND FUNDING LLC           Unsecured         843.00        526.30           526.30        325.68        0.00
PRA RECEIVABLES MGMT          Unsecured      4,604.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         963.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      1,266.00       1,266.43         1,266.43        783.67        0.00
PRA RECEIVABLES MGMT          Unsecured           1.00      1,782.84         1,782.84      1,103.23        0.00
PRA RECEIVABLES MGMT          Unsecured           1.00        963.91           963.91        596.47        0.00
PRA RECEIVABLES MGMT          Unsecured      3,542.00         565.72           565.72        350.07        0.00
PRA RECEIVABLES MGMT          Secured        4,604.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Secured           963.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-43265     Doc 57     Filed 12/11/18 Entered 12/11/18 08:33:14                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim         Claim        Principal       Int.
Name                            Class   Scheduled     Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT        Unsecured           NA       1,196.97      1,196.97        740.69         0.00
PRA RECEIVABLES MGMT        Unsecured           NA         557.83        557.83        345.19         0.00
PRA RECEIVABLES MGMT        Unsecured           NA         365.86        365.86        226.40         0.00
PRA RECEIVABLES MGMT        Unsecured           NA         373.21        373.21        230.94         0.00
PRA RECEIVABLES MGMT        Unsecured           NA         252.25        252.25        156.09         0.00
PRA RECEIVABLES MGMT        Unsecured           NA         230.17        230.17        142.43         0.00
QUANTUM3 GROUP LLC          Unsecured           NA         751.39        751.39        464.96         0.00
QUANTUM3 GROUP LLC          Unsecured      1,072.00      1,072.05      1,072.05        663.39         0.00
SANTANDER CONSUMER USA      Unsecured           NA            NA         190.82        118.08         0.00
SANTANDER CONSUMER USA      Secured        5,916.00      6,106.82      5,916.00      5,916.00      683.04


Summary of Disbursements to Creditors:
                                                        Claim           Principal               Interest
                                                      Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                           $177,401.34              $0.00                   $0.00
      Mortgage Arrearage                          $17,429.04         $17,429.04                   $0.00
      Debt Secured by Vehicle                      $5,916.00          $5,916.00                 $683.04
      All Other Secured                                $0.00              $0.00                   $0.00
TOTAL SECURED:                                   $200,746.38         $23,345.04                 $683.04

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                $0.00                $0.00
       Domestic Support Ongoing                         $0.00                $0.00                $0.00
       All Other Priority                               $0.00                $0.00                $0.00
TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                       $21,941.62         $13,577.53                   $0.00


Disbursements:

       Expenses of Administration                       $5,873.20
       Disbursements to Creditors                      $37,605.61

TOTAL DISBURSEMENTS :                                                                  $43,478.81




UST Form 101-13-FR-S (09/01/2009)
  Case 13-43265         Doc 57      Filed 12/11/18 Entered 12/11/18 08:33:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
